UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ISAIAH WOODS,
                                        DECISION AND ORDER
                Movant,                 Civil Case
                                        No. 6:16-cv-6413-MAT
      -vs-

UNITED STATES OF AMERICA,               Criminal Case
                                        No. 6:09-cr-6064-MAT
                Respondent.



     Movant Isaiah Woods (“Woods”), through counsel, has filed a

Supplemental Motion to Vacate Under 28 U.S.C. § 2255 (“§ 2255”) and

Request for Expedited Resentencing (“Supplemental § 2255 Motion)

(Docket No. 1470) in regards to his original Motion to Vacate the

Judgment and Correct the Sentence Under § 2255 (“§ 2255 Motion”)

(Docket No. 1273) based on Johnson v. United States, 135 S. Ct.

2551 (2015). In the Supplemental § 2255 Motion, Woods contends that

his conviction under 18 U.S.C. § 924(c) (Count 2) must be vacated

in light of the Supreme Court’s recent decision in United States v.

Davis, 139 S. Ct. 2319, 2336 (2019). Woods was released from the

custody of the Bureau of Prisons on November 16, 2018, and has been

on supervised release. Woods requests that, at a minimum, his term

of supervision be reduced to three years, as the five-year term was

authorized only by the § 924(c) conviction. See 18 U.S.C. §§

3559(a)(1), 3583(b)(1).




                               -1-
      On June 29, 2010, Woods pleaded guilty to, inter alia,1 one

count of possession of a firearm during a “crime of violence” in

violation of 18 U.S.C. § 924(c)(1)(A)(ii). Specifically, Count 2 of

the Superseding Indictment charged Woods with using a firearm in

furtherance of a conspiracy to engage in a pattern of racketeering

activity, in violation of the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1962(d) (racketeering

conspiracy).

      In Davis, the Supreme Court struck the residual clause of 18

U.S.C. § 924(c) as “unconstitutionally vague.” 139 S. Ct. at 2336.

In the absence of the now-stricken residual clause, for an offense

to qualify as a “crime of violence,” it must fit into 18 U.S.C. §

924(c)’s “force clause,” meaning it must have “as an element the

use, attempted use, or threatened use of physical force against the

person or property of another.” 18 U.S.C. § 924(c)(3)(A). However,

the “United States Solicitor General has conceded that conspiracy

to commit Hobbs Act robbery does not meet the requirements of the

force clause: ‘A Hobbs Act conspiracy need not [] lead to the

commission of the planned robbery, and thus such a conspiracy does

not “ha[ve] as an element the use, attempted use, or threatened use

of physical force against the person or property of another,” so as

      1

      Woods also pleaded guilty to Count 1 of the Superseding Indictment,
charging him with racketeering conspiracy in violation of 18 U.S.C. § 1962(d).
He was sentenced to 75 months on Count 1 and 60 months on Count 2, those terms
to be served consecutively. His sentence on Count 1 was subsequently reduced from
75 to 61 months pursuant to the retroactive amendments to the drug sentencing
guidelines. Docket No. 1197.

                                      -2-
to   qualify     as    a     “crime    of       violence”    under    18    U.S.C.

924(c)(3)(A).”’” Docket No. 1470, pp. 2-3 (quoting United States v.

Davis,   Brief   for   the    United   States,      2019    WL   629976,    at   *50

(citation omitted in original; brackets in original)). Woods notes

that as is the case with conspiracy to commit Hobbs Act robbery,

conspiracy to engage in a pattern of racketeering activity requires

only an agreement; it need not lead to the commission of the

substantive offense. Docket No. 1470, p. 3. Therefore, conspiracy

to engage in a pattern of racketeering activity could only be a

“crime of violence” under 18 U.S.C. § 924(c)’s now-void residual

clause. Id. Because RICO conspiracy is not a “crime of violence”

there is no basis for Woods’s § 924(c) conviction. Id.

     The   Government      has   filed      a   Response    (Docket   No.    1479)

indicating its agreement with Woods that, in light of Davis, his

conviction under 18 U.S.C. § 924(c) (Count 2) must be vacated since

the predicate offense is conspiracy to engage in a pattern of

racketeering activity. The Government joins Woods’s request for a

full resentencing hearing.

     The Court agrees that Woods’s conviction and sentence on Count

2 violate Due Process and that he is entitled to relief under §

2255(b) in the form of a resentencing hearing to be held as soon as

practicable. Accordingly, the Court grants Woods’s Supplemental §

2255 Motion (Docket No. 1470) and the § 2255 Motion (Docket No.

1273); vacates the judgment of conviction on Count 2; and remands


                                       -3-
the case for resentencing before the original sentencing judge,

U.S. District Judge Charles J. Siragusa.

     SO ORDERED.

                                      S/ Michael A. Telesca


                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge

DATED:    August 16, 2019
          Rochester, New York




                                -4-
